Order of the Family Court, Kings County, dated May 25, 1967, which directed appellant to pay $50 a week for support of petitioner, his wife, reversed, on the law and the facts, without costs, and application denied. The separation agreement between the parties bars the relief sought by petitioner unless she demonstrates that she is receiving or is likely to become in need of public assistance or care (Family Ct. Act, § 463). That she failed to do. For the reason that the record is insufficient to make a determination with respect thereto, we do not consider the question of the validity of the Virgin Island divorce obtained by appellant. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.